Citation Nr: 1728105	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-08 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic respiratory disability, to include allergic rhinitis and sinusitis.

2.  Entitlement to service connection for a left ankle disability, to include as secondary to bilateral plantar fasciitis.

3.  Entitlement to an evaluation in excess of 10 percent for bilateral plantar fasciitis.  


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to July 1994. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA) dated in June 2011 and August 2011.  The claims file was subsequently transferred to the RO in Waco, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for chronic respiratory disability and a left ankle disability, as well as entitlement to an evaluation in excess of 10 percent for bilateral plantar fasciitis.  Unfortunately, the Board finds that additional development must be undertaken before these issues can be adjudicated on the merits.  

With respect to the issue of entitlement to service connection for chronic respiratory disability, the Veteran has competently indicated that he began experiencing sinus problems in June 1988 while serving at Lowry Air Force Base in Denver, Colorado.  He further indicated that he experienced constant headaches and
sinus pain at least two to three days out of the week, and self-medicated with over-the-counter medication which initially alleviated the pain (although sometimes he would report to sick call and be given a "cold pack" which included pain and sinus medication).  After the Veteran was relocated to Shaw Air Force Base, South Carolina, in June 1992, he indicated that he continued to experience sinus problems with increased pain, and was eventually diagnosed with sinus problems.  The Veteran reported that his sinus symptomatology had been continuous since that time, and that the condition has worsened over the past 15 years.

In an April 2011, a VA examiner indicated that she was unable to find any service records indicating sinus complaints or treatment, and did not see that the Veteran presented for sinus issues prior to the mid-2000s.  As such, the April 2011 VA examiner opined that his chronic sinusitis was less likely than not secondary to his period of active duty service.

An addendum VA opinion was issued in June 2011, at which time the same VA examiner indicated that further review of the Veteran's service treatment records showed one visit in 1994 where he was diagnosed with early sinusitis and received antibiotics.  Based on review of this, the VA examiner changed her diagnosis to chronic rhinitis.  The examiner explained that the Veteran only had one documented episode of sinusitis which required antibiotic therapy, and therefore the diagnosis was not chronic sinusitis.  After re-reviewing the Veteran's claims file, the VA examiner could not find a nexus connection between that single presentation for sinusitis in 1994 and his chronic rhinitis symptoms with which he presented in 2006.  Based on review of all available medical records and physical, the VA examiner concluded that the Veteran's chronic rhinitis was less likely than not related to his active duty service.

Although the April 2011 VA examiner opined that the Veteran's sinusitis/rhinitis was not related to service, the Board does not find the opinion provided to have significant probative value.  The VA examiner relied on the lack of service treatment records to support the negative opinion, but did not consider the Veteran's competent lay statements regarding in-service symptomatology and continuity into the present day thereafter.  A medical opinion based solely on the absence of documentation in the service treatment records or that fails to take into account lay statements is inadequate.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006) (VA examiner's opinion inadequate that relied on the absence of contemporaneous medical evidence); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2010); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board finds that the Veteran should be provided with another VA examination to ascertain the probable etiology of any respiratory disorder.  

With respect to the issue of entitlement to service connection for a left ankle disorder, the Veteran claims that his left Achilles tendon rupture was caused or aggravated by his service-connected bilateral plantar fasciitis.  In April 2011, a VA examiner opined that the Veteran's left Achilles tendon condition was not due to or the result of his pes planus with plantar fasciitis.  The VA examiner explained that there was no concrete medical evidence that showed a causal link between pes planus and/or plantar fasciitis to Achilles tendon rupture; rather, the examiner indicated that the major risk factors for Achilles tendon rupture were age (30-40
years), male gender, and obesity.  However, the Board emphasizes that the April 2011 VA examiner's opinion did not adequately address whether the Veteran's left Achilles tendon rupture was aggravated by his service-connected bilateral plantar fasciitis, or by any other service-connected disability (to include radiculopathy of the bilateral lower extremities).  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  Accordingly, on remand an adequate opinion must be obtained. 

The Board recognizes that the VA examination to determine the etiology of the Veteran's left Achilles tendon rupture, to include whether it was aggravated by the Veteran's service-connected bilateral plantar fasciitis, may produce evidence relevant to the issue of whether the Veteran is entitled to a higher disability evaluation for his service-connected bilateral plantar fasciitis.  In addition, the Board notes that the Veteran has indicated that his service-connected bilateral plantar fasciitis has been getting progressively worse, and that he was last provided with a VA examination to determine the severity of his plantar fasciitis in July 2015, approximately two years ago.  As such, the Board finds that this issue should also be remanded for an examination to determine the current severity of the Veteran's service-connected bilateral plantar fasciitis.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate examination to ascertain the nature and etiology of any respiratory disorder, to include allergic rhinitis and sinusitis.  The claims file must be made available to the examiner in conjunction with the examination. 

Based on clinical examination of the Veteran, a review of the evidence of record, and with consideration of the Veteran's statements and testimony, the examiner must provide a medical opinion addressing whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's previously or currently diagnosed respiratory disorders, to include allergic rhinitis and sinusitis, were incurred in, caused by, or otherwise related to the Veteran's military service.

A complete rationale for all opinions must be provided.  In providing the requested rationale, the examiner should reconcile the Veteran's competent lay statements as to having experienced sinus problems in service 2 to 3 days a week, for which he self-medicated, and which have continued since service.

2.  Provide the Veteran with an appropriate VA examination to determine the current nature and severity of his service-connected bilateral plantar fasciitis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's symptoms should be evaluated in accordance with VA rating criteria.

A complete rationale must be provided for any opinion offered.

3.  Thereafter, provide the Veteran with an appropriate VA examination to determine whether his left Achilles tendon rupture is related to any service-connected disability, to include bilateral plantar fasciitis and/or radiculopathy of the bilateral lower extremities.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Based on a review of the evidence of record, the clinical examination results, and with consideration of the Veteran's statements, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left Achilles tendon rupture was caused or aggravated by any service-connected disability, to bilateral plantar fasciitis and/or radiculopathy of the bilateral lower extremities.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

4.  Finally, readjudicate the claims.  If any benefit remains denied, then issue a supplemental statement of the case to the Veteran and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




